Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are presented for examination.
Applicant’s drawings filed December 10, 2020 and the information disclosure statements filed February 4, 2021; July 20, 2021; September 23, 2021; December 9, 2021; January 12, 2022; March 21, 2022 and May 10, 2022 have been received and entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,702,508 B2 and claims 1-4 of U.S. Patent No. 11,160,796 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application teaches an approved drug product composition comprising apalutamide (A product), and the patented application teaches a method of use claims containing the instant approved drug product composition of the present application therein which makes the composition claim of the present application an obvious variation of the patented claim.
Claims 1-3, 12 and 13 are not allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-25 are rendered indefinite and vague for the phrase “An approved drug product”.  The active agent, apalutamide, is a well-known for the treatment of prostate cancer.  The indefinite and vague phrase does not need to be used in the claims.  Claims 9-11 and 20-22 are rendered indefinite and vague because the claims reference to active agents well-known in the art and the claim language used to refer to FDA regulations and requirements are not of the USPTO.  The claims should be deleted.
The remaining claims are rendered indefinite to the extent that they incorporate the above terminology.
Claims 1-25 are not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	
	Applicant has provided evidence in this file showing that the claimed inventions and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as common assignee and inventor not later that the effective filing date of the claimed invention, or the subject matter disclosed in the prior rt reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention.  However, although reference, Molina et al., “Phase I study of apalutamide (ARN) plus abiraterone acetate (AA), docetaxel (D) in patients (pts) with metastatic castrate-resistant prostate cancer (mCRPC), Annals of Oncology, Vol. 28, Supplement 5, Abstract No. 837TiP (Sep. 2017) has been disqualified as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C 102(a)(1) that cannot be disqualified under 35 U.S.C 102(b)(2)(C).
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) be showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the invention or joint invention of this application, and is therefore not prior rt under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a 
prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molina et al., “Phase I study of apalutamide (ARN) plus abiraterone acetate (AA), docetaxel (D) in patients (pts) with metastatic castrate-resistant prostate cancer (mCRPC), Annals of Oncology, Vol. 28, Supplement 5, Abstract No. 837TiP (Sep. 2017) of PTO-1449.
	Molina et al. teach a phase I study showing the combination (product) of apalutamide with an androgen deprivation therapy, abiraterone acetate.
	Clearly, a composition or product comprising apalutamide and an androgen deprivation therapy is anticipated; therefore, applicant’s instant composition or product is unpatentable.
	Note the composition or product is old and well-known in the art.  (See In re Hack,114 USPQ 161.
	Claim 1 is not allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (8,445,507 B2) in view of de Bono et al., “Abiraterone and Increased Survival in Metastatic Prostate Cancer”, The New England Journal of Medicine, Vol. 364, No. 21, pages 1995-2005 (2011), Both of PTO-1449.
	Jung et al. teach androgen receptor modulators such as apalutamide, are effective in the treatment of prostate cancer.  Note column 28, lines 45-62 teaches the active agent can be administered daily or multi-day doses (four times per day).  Note in column 28, lines 52-57 teaches the suitable dose will be in the range of from about 0.01 to about 500 mg/kg per day (applicant’s doses are within the ranges).  Note column 33, claims 27-29 teaches the active agent can be administered orally in solid dosage forms, such as tablets and capsules.
	The instant invention differs from the cited reference in that the cited reference does not teach the addition of a secondary activity or agent for the treatment of prostate cancer.  However, the secondary reference, de Bono et al., teaches abiraterone, an androgen deprivation therapy, is effective in the increase survival in metastatic prostate cancer (non-metastatic or metastatic) into a single composition would give an additive effect in the absence of evidence to the contrary.
	Claims 1-8 and 12-19 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629